Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-24 are pending in this application. This application is a national stage entry of PCT/EP2019/059818, filled on 04/16/2019. This application claims foreign priority to FR 1853294, filed on 04/16/2018 in France.

Election/Restrictions
Applicant's election with traverse of groups I, claims 1-23, in the reply filed on 02/08/2022, is acknowledge.  
The traversal is on the ground(s) that restriction is only proper when the groups are independent or patentably distinct and there would be search burden.  However, the instant application is a national stage of PCT/EP2019/059818 and the restriction requirement dated 12/17/2021 is based on PCT Rule 13.1 for the groups I-II not being so linked as to form a single general inventive concept, because, as stated in the restriction requirement dated 12/17/2021, the unity of Invention is lacking because the special technical feature is shown in prior art US 2015/0174056 A1 with being obvious 16-22 fatty acids and of glycerol (encompass both glyceryl stearate C18 and glyceryl behenate C20) being suitable nonionic surfactants in paragraph 313, 315, 319, and 320. In addition, search burden being undue is a moot argument for lack of unity issue. Undue search burden is not an issue in a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Claims 1-23 will presently be examined to the extent they read on the elected subject matter of record.
The examiner discussed with the representative of applicants the formula (I) in claim 3 and verified the crossed out first formula (I) is supposed to be an inserted formula (I), not deleted and the format of the alleged inserted formula (I) will be revised to eliminate confusion of whether the first crossed out formula (I) is inserted or not.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinhart et al. (US 2007/0020216 A1) in view of Ribier et al. (US 5,658,575) and Guimberteau et al. (US 2007/0166378 A1).
Reinhart et al. teach cosmetic compositions improving skin conditions associated with aging such as winkles, fine lines, laxity, mottled pigmentation, and sallowness in form of cream, lotion, etc., comprising a hexapeptide in 
1-60% by weight of oils such as non-volatile oils such as glyceryl esters of fatty acids such as glyceryl stearate, 0.1-45% by weight of structurants including associative thickeners such as polyacrylates with long chain alkyl groups such as octadecyl (C18) (semi-crystalline polymer, the claimed item 5) and natural or synthetic organic waxes such as fatty acids and fatty alcohol, synthetic organic polymers 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is H and R2 is a pyrrolidone (the claimed hydrophilic polyvinyl pyrrolidon in the instant claim 21), particulate pigment (the claimed pulverulent colorant in the instant claim 22) (paragraph 20-24, 31, 47, 49, 136, 137, 140, 142, 147, 166, and 234), and 
exemplified a composition in example 5 (paragraph 275) comprising 
about 49.54% by weight of water (volatile according to the instant specification, everything other than volatile component is defined as solid content in the instant specification, the instant claim 17), glyceryl stearate (the claimed item 1), stearic acid (fatty acid C18, the claimed item 2), 1% by weight of triethanolamine (the claimed item 3), cetyl alcohol and stearyl alcohol (the claimed item 4), and 0.6% by weight of acrylates/C10-30 alkyl acrylate crosspolymer (semi-crystalline polymer, the claimed item 5 in the instant claim 1 and the instant claims 14 and 15, the recitation of polybehenyl acrylate in claim 15 as one of C10-30 alkyl methacrylates in claim 14 is construed as methacrylates including acrylates); and
exemplified in example 3 a composition comprising 8.46% by weight of particulate pigments (0.38% lecithin treated red iron oxide/talc, 0.94% lecithin treated 
No ≥5% by weight of wax (excluding the claimed ester of polyol and of fatty acid(s) and fatty alcohol according to the instant specification) is recited as must have component and no ≥5% by weight of wax in example 5 (the instant claim 2).
No ≥5% by weight of volatile oil is recited as must have component and no ≥5% by weight of volatile oil in example 5 (the instant claim 19).
No ≥5% by weight of non-ionic surfactant with HLB≥7 at 25 °C is recited as must have component and no ≥5% by weight of such surfactant in example 5 (the instant claim 20).

Reinhart et al. do not specify glyceryl esters of fatty acids including glyceryl esters of C≥20 fatty acid.
This deficiency is cured by the rationale that analogs differing only in the substitution of hydrogen with methyl, are prima facie obvious, or alternatively, by Ribier et al. who teach cosmetically acceptable carrier comprising lipophilic surface-active agents including the ester of glycerol and stearic acids, glyceryl mono- and di-behenate, etc., (abstract, column 3, line 42-50 and claim 6) and Guimberteau et al. who teach both glyceryl stearate and glyceryl behenate are hydrophobic  component B” which has melting point ≥40 or 50 °C (paragraph 77, 81, and 85).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace glyceryl stearate in example 5 with glyceryl behenate. Glyceryl stearate and glyceryl behenate are deemed obvious variants. Analogs differing 18 vs C20) are prima facie obvious, and require no secondary teaching. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. The difference between the prior art and the instant application is the length of hydrocarbon (C18 vs C20), and both are used for the same utility: as oil phase component according to Ribier et al. and being solid at T<40 or 50 °C according to Guimberteau et al. (as disclosed in the instant specification). Thus, the skilled artisan would reasonably expect success in this substitution. Please refer to MPEP 2144.09.II:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Reinhart et al., Ribier et al., and Guimberteau et al.  to specify glyceryl esters of fatty acids in the composition taught by Reinhart et al. including glyceryl esters of behenic acid or replace glyceryl stearate in the composition taught by Reinhart et al. with glyceryl behenate. Both glycerol ester of stearic acids and glyceryl mono- and di-behenate being exchangeable lipophilic (oil phase) surfactants and hydrophobic components were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying glyceryl esters of fatty acids in the composition taught by Reinhart et al. including glyceryl esters of behenic acid or replacing glyceryl stearate in the 

Reinhart et al. do not teach the same weight percentage of oil (glyceryl esters of C≥20 fatty acids) in claim 6; fatty acid and fatty alcohol in claims 9 and 13; acrylates/C10-30 alkyl acrylate crosspolymer (semi-crystalline polymer) in claim 16; 
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of glyceryl esters of C≥20 fatty acids is ≥5.0% by weight and the range of non-volatile oils such as glyceryl esters of fatty acids such as glyceryl stearate taught in the prior art is 1-60% by weight and therefor, overlaps with the claimed range. 
The claimed range of fatty acid is ≥3.0% by weight and the range of fatty acid taught in the prior art is 0.1-45% by weight and therefor, overlaps with the claimed range. 
The claimed range of fatty alcohol is 1.0-20.0% by weight and the range of fatty alcohol taught in the prior art is 0.1-45% by weight and therefor, includes the claimed range. 
The claimed range of semi-crystalline polymer is ≥2.0% by weight and the range of polyacrylates with long chain alkyl groups such as octadecyl (C18) taught in the prior art is 0.1-45% by weight and therefor, overlaps with the claimed range. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 


Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barba et al. (US 2015/0174056 A1).
Barba et al. teach a cosmetic composition comprising: 30-70% by weight of an aqueous phase (paragraph 104-110), ≤9% by weight of a wax (paragraph 92), 2-5% by weight of non-ionic surfactant with HLB ≥8 at 25 °C (paragraph 76), a film-forming polymer including polymer of vinylpyrrolidone (paragraph 352, the instant claim 21), 1.5-8% by weight of a non-ionic surfactant including esters of C16-22 fatty acids and of glycerol (the claimed item 1) (paragraph 313, 315, 319, and 320), 0.5-6% by weight of at least one organic lipophilic gelling agent, anionic surfactant C12-22 fatty acid, and C10-26 fatty alcohol (claims 1-3, 13, 14, and 18); and 
exemplified in example 1 (paragraph 575) a composition comprising water (volatile according to the instant specification, everything other than volatile component is defined as solid content in the instant specification, the instant claim 17), 2% by weight of Uniclear 100 VG (gelling agent, paragraph 469), 3% by weight of cetyl alcohol, 2.9% by weight of stearic acid (C18) (very close to the claimed ≥3.0% in the instant claim 9), 0.8% by weight of aminomethyl propanediol (organic base), 6% by weight of black iron oxide (the claimed pulverulent colorant according to paragraph 100, the instant claim 23) and 3.3% by weight of glyceryl stearate (C18).

Barba et al. do not teach semi-crystalline polymer in example 1.
This deficiency is cured by Barba et al.’s teaching of both Uniclear 100 VG (distinct from semi-crystalline polymer) or semi-crystalline polymer including behenyl acrylate homopolymer being organic lipophilic gelling agents (446-469).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 446-448 and 466-469 to replace Uniclear 100 VG in example 1 with behenyl acrylate homopolymer. Both Uniclear 100 VG and behenyl acrylate homopolymer being suitable organic lipophilic gelling agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Uniclear 100 VG in example 1 with behenyl acrylate homopolymer flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Barba et al. do not teach glyceryl behenate in example 1.
This deficiency is cured by Barba et al.’s teaching of esters of C16-22 fatty acids and of glycerol (encompass both glyceryl stearate C18 and glyceryl behenate C20) being suitable nonionic surfactants in paragraph 313, 315, 319, and 320.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace glyceryl stearate in example 1 with glyceryl behenate. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 313, 315, 

Barba et al. do not teach the same weight percentage of wax in claim 2 and glyceryl esters of C≥20 fatty acids in claim 6.
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of wax is <5.0% by weight and the range of wax taught in the prior art is <9% by weight and therefor, overlaps with the claimed range. 
The claimed range of glyceryl esters of C≥20 fatty acids is ≥5.0% by weight and the range of glyceryl esters of fatty acids such as glyceryl stearate taught in the prior art is 1.5-8% by weight and therefor, overlaps with the claimed range. 
Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612